Citation Nr: 0706588	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-28 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel
INTRODUCTION

The veteran served from November 1972 to December 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
February and March 2003 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

To support his claims, the veteran had a hearing at the RO in 
October 2006.  The undersigned Veterans Law Judge of the 
Board presided.

The Board is remanding the claim for service connection for a 
bilateral ankle disorder to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  But the Board will go ahead and adjudicate 
the claim for a skin disorder.


FINDING OF FACT

The competent medical evidence of record indicates the 
veteran has dermatitis attributable to his military service.


CONCLUSION OF LAW

The veteran's dermatitis was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA requires VA to notify the veteran of any evidence 
that is necessary to substantiate all elements of his claim, 
including apprising him of the evidence VA will attempt to 
obtain and the evidence he is responsible for providing.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, though, since the Board is granting the veteran's claim 
- in full, there is no need to discuss whether there has 
been compliance with the notice and duty to assist provisions 
of the VCAA because even if there has not been this is 
inconsequential and, therefore, at most harmless error.

Law and Analysis

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  If there is no evidence of a chronic condition 
during service, or this is legitimately questionable, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

The veteran contends that his current skin condition, eczema 
and dermatitis, has been a chronic problem since service.

The medical evidence of record shows the veteran was treated 
during service for allergic reaction in the areas of his 
eyes, neck, arms, and legs.  Numerous service medical records 
between August 1974 and September 1975 show treatment for a 
skin condition, where he was diagnosed with eczema, poison 
ivy exposure, contact dermatitis, allergic reaction, possible 
atopic dermatitis, and a rash of unknown etiology.  He was 
prescribed numerous topical ointments and steroids to treat 
these conditions.  This evidence establishes an in-service 
disease, so Hickson element (2) is met.

While a service outpatient record from September 1975 does 
indicate the veteran's rash had resolved and there is no 
evidence of further treatment during service, the Board 
observes that the manifestations for which he currently 
receives treatment relate to the same anatomical areas of his 
body - around his eyes, neck, etc., that were problematic 
during service.  It stands to reason this is more than merely 
coincidental.

In a private record from November 2002, L.S., M.D., notes 
seborrheic dermatitis around the veteran's eyes.  As another 
example, private records from Dr. L.S. in March 2000 indicate 
a rash about the veteran's neck when he is exposed to warm 
weather.  A letter from this same physician to a colleague, 
dated in August 1997, indicates the veteran had minimal 
erythamatous post-acute rash on his upper face and inner 
arms.  These diagnoses are very similar to those rendered 
during service, which, again, seems more than merely 
coincidental.  Another letter from Dr. L.S., received in 
December 2002, notes five years of treatment for skin 
conditions, characterized as a chronic condition of 
generalized subacute eczema.  He noted the veteran's report 
that this had continued since service and indicated 
continuing care for this condition would be required.  This 
is probative evidence the veteran has had a chronic condition 
for quite some time.  It is also evidence of a current 
condition, which satisfies Hickson element (1).

A letter from Dr. J.S., dated in March 2006, shows a 
diagnosis of dermatitis and indicates an onset in 1974, while 
the veteran was in the military.  In a letter dated in April 
2006 Dr. L.S. reports that he has treated the veteran for 7 
years and diagnosed hand eczema, dyshidrotic eczema, and 
seborrheic dermatitis.  A good deal of itch was noted on his 
eyelids, face, and hands.  While it does not appear the 
claims file was reviewed in its entirety, a significant 
portion of the veteran's records were nonetheless seen and 
considered, as Dr. L.S. stated they show continuing treatment 
since service.  He then stated that he agreed the veteran had 
had dermatitis since military service, based upon a review of 
the veteran's records.  So this opinion is supported by 
clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995); 
cf. Miller v. West, 11 Vet. App. 345, 348 (1998).  This is 
probative medical evidence in support of Hickson element (3), 
insofar as a nexus linking the current disability to service, 
and equally significant there is no probative medical 
evidence to the contrary.  So all three Hickson elements are 
substantiated by the evidence of record.

Despite the fact that many years elapsed between the 
veteran's dermatological problems in service and more recent 
medical evidence of treatment, the Board finds that he has 
experienced dermatitis since service.  It equally deserves 
reiterating that his dermatitis affects essentially the same 
areas as were affected in service.  And while this condition 
was not noted in service to have been chronic, per se, there 
nevertheless are objective indications of continuity of 
symptomatology since service as contemplated by 38 C.F.R. § 
3.303 (b).  See, too, Savage, supra.  Indeed, the veteran's 
private physician has said in no uncertain terms that the 
veteran's skin condition has been present since service and 
will continue into the future.  Therefore, certainly when all 
reasonable doubt is resolved in his favor as required by 38 
U.S.C.A. § 5107 (b) and 38 C.F.R. § 3.102, the requirements 
for service connection for dermatitis have been met.


ORDER

Service connection for dermatitis is granted.


REMAND

As already alluded to, the notice requirements of the VCAA 
require VA to notify the veteran of any evidence that is 
necessary to substantiate his claim, including apprising him 
of the evidence VA will attempt to obtain and the evidence he 
is responsible for providing.  38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO's August 2003 letter to the veteran did not 
properly advise him of the evidence that is necessary to 
substantiate his claim for service connection for a bilateral 
ankle disorder.  Id.; 38 C.F.R. § 3.159 (2006).  The problem, 
in part, was that the RO sent that letter before the Court 
issued the Dingess/Hartman decision, so the RO could not 
reasonably have been expected to have a letter complying with 
the holding in a decision not yet rendered.  In any event, 
this procedural due process problem needs to be corrected 
before deciding this claim.  That is to say, the veteran 
should be sent proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that informs him that a downstream 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted 
for his bilateral ankle disorder.  This notice should also 
include an explanation of the type of evidence needed to 
establish both a disability rating and an effective date for 
this service connection claim.

The veteran contends he sustained two left ankle sprains and 
one right ankle sprain during service.  In a November 1988 
statement, he indicated he received treatment for these ankle 
sprains at the base hospital in Ft. Dix, New Jersey 
(presumably the now closed Walston Army Hospital).  There is 
no medical evidence in the claims file supporting this 
contention; the file only contains a November 1975 
outpatient record from Fort Hood, Texas, concerning treatment 
for left ankle pain.  But notably at that time, the veteran 
reported a 1972 injury from basic training with residual 
pain.  An attempt should be made to obtain the records of his 
purported treatment during service at Ft. Dix.  See 38 C.F.R. 
§ 5103A(b)(1).

As noted, the veteran reported left ankle pain in service 
outpatient records from November 1975.  His feet and ankles 
were normal at discharge.  His military service ended in 
December 1980.  Post service, a November 1981 VA examination 
for an unrelated condition noted an "otherwise normal 
musculoskeletal survey."  There is no evidence of complaints 
or treatment for a relevant condition until a private report 
from October 2002, when the veteran complained of bilateral 
foot pain and was diagnosed with pes planus (flat feet).  The 
physician who wrote that report indicated he could neither 
confirm nor deny an injury in service as the cause of the 
veteran's complaints.

More current medical evidence shows early degenerative 
changes in the veteran's ankles.  Consequently, a remand is 
also necessary to have him undergo a VA examination to obtain 
a medical opinion concerning the cause of his current 
ankle problems - and, in particular, whether they relate 
back to his service in the military, including to any trauma 
he may have sustained on active duty.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

As another matter, VA outpatient records from October 2005 
indicate the veteran has applied for Social Security 
Administration (SSA) disability benefits.  These records have 
not been obtained and should be before deciding his appeal.  
38 U.S.C.A. § 5103A(b)(1) (West 2002); Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992); Woods v. Gober, 14 Vet. 
App. 214, 222 (2000); and Baker v. West, 11 Vet. App. 163, 
169 (1998).

In his May 2003 notice of disagreement (NOD), the veteran 
also mentioned receiving relevant VA treatment in Albany, New 
York and Tuskegee, Alabama between 1983 and 1986.  And during 
his October 2006 hearing with the Board, he testified that it 
was also possible he had received still additional VA 
treatment in St. Petersburg, Florida in 1981.  These 
additional records need to be obtained, too.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if the material 
could be determinative of the claim).

Accordingly, the claim concerning the bilateral ankle 
disorder is REMANDED for the following development and 
consideration:

1.  Send the veteran a corrective VCAA 
letter regarding his claim for service 
connection for a bilateral ankle disorder.  
This letter must include an explanation of 
the information or evidence needed to 
establish a downstream disability rating 
and effective date for this claim in the 
event service connection is granted, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the National Personnel Records 
Center (NPRC), or other appropriate 
source, and request that a search be 
conducted for clinical records pertaining 
to the veteran's reported treatment for an 
ankle condition at the Walston Army 
Hospital (no longer in operation) in 
Ft. Dix, New Jersey.  Search from December 
1972 through March 1973 (approximately 
when he would have been in basic training 
based on his enlistment date and other 
medical records) for any records 
pertaining to him.  If more details are 
required to conduct this search, 
ask that he provide any necessary 
additional information.  The results of 
this request, whether successful or 
unsuccessful, must be documented in the 
claims file, and the veteran informed of 
any negative results.

3.  Contact the SSA and obtain the records 
from that agency concerning the veteran's 
claim for disability benefits - including 
notice of the decision granting/denying 
his claim and copies of the 
medical records considered in making that 
determination.

4.  Ask the veteran to provide the names 
and addresses of all VA and non-VA medical 
care providers who have treated him for an 
ankle condition since February 2004.  With 
his authorization, obtain these records.

In addition, specifically request the 
records of the veteran's VA treatment at 
the Albany, New York and Tuskegee, Alabama 
VA Medical Centers between 1983 and 1986, 
and at the local VA Medical Center in 
St. Petersburg, Florida in 1981.

5.  Schedule the veteran for a VA 
examination to obtain a medical nexus 
opinion concerning the cause of any 
current bilateral ankle disorder.  To 
facilitate making this important 
determination, have the designated 
examiner review the claims file, including 
a complete copy of this remand, for the 
veteran's pertinent medical history.  
All necessary diagnostic testing and 
evaluation should be performed.

The designated examiner should indicate 
whether it is at least as likely as not 
(i.e., 50-percent or greater probability) 
any currently diagnosed bilateral ankle 
disorder is related to the veteran's 
service in the military, including the 
September 1975 treatment he received for 
left ankle pain, but also taking into 
consideration his medical, occupational, 
and recreational history prior to and 
since his military service.

6.  Then readjudicate the claim for 
service connection for a bilateral ankle 
disorder in light of the additional 
evidence obtained.  If this claim is not 
granted to the veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of this 
claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


